Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pressure transmitter disposed between the pressing target and the pressure detector must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi, JPH11860A.
Regarding claim 1, Kobayashi discloses a retainer ring to support an outer periphery of  substrate to be polished (elements 42b and 21, Fig 8b); and  a first sensor provided inside the retainer ring (sensor 44, Fig 8b) and configured to detect a pressing force with which the substrate presses the retainer ring during a polishing process of the substrate. (translation paragraphs 0045-0046)
Regarding claim 2, Kobayashi discloses a retainer ring having an annular shape configured to support an outer periphery of a substrate to be polished (Elements 42b and 21, Fig 8b);  a first sensor provided inside the retainer ring and configured to detect a pressing force with which the substrate presses the retainer ring during a polishing process of the substrate (sensor 44, Fig 8b); and a controller configured to determine that the polishing process performed on the substrate has ended when an amount of change in a pressing force detected by the first sensor from a predetermined range.  (operation of the controller 45, Fig 8b)
Regarding claim 9, Kobayashi discloses each and every limitation set forth in claim 2. Furthermore, Kobayashi discloses  a second sensor provided in a vicinity of the first sensor inside the retainer ring and configured to detect a pressing  force from a polishing pad that polishes the substrate, wherein the controller determines whether or not to replace the retainer ring based on an amount of change in the pressing force detected from the second sensor.  (Fig 7 depicting plurality of sensors 44)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, JPH11860A in view of Tham, US20160103031.
Regarding claim 3, Kobayashi discloses each and every limitation set forth in claim 2. However, Kobayashi does not disclose the first sensor is a deflection detector including: a pressing target that undergoes a deflection by being pressed by the substrate during the polishing process; a pressure detector disposed adjacent to the pressing target and configured to detect an amount of deflection for the pressing target as the pressing force; and a support configured to support the pressing target and the pressure detector. 
Tham teaches a pressure sensor having a pressing target 5a adjacent to a pressure detector 9 and a support having a base body 1a and joint 7. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the pressure sensor disclosed by Kobayashi to have further incorporated a deflection sensor as taught by Tham in order to provide a precise measurement of the pressure and having a simple geometric shapes. 
Regarding claim 5,  Kobayashi in view of Tham discloses each and every limitation set forth in claim 3.  Furthermore, Tham discloses an embodiment wherein the pressing target and the pressure detector are embedded in the support. (Fig 2)
Regarding claim 6, Kobayashi in view of Tham discloses each and every limitation set forth in claim 3.  Furthermore, Tham discloses an embodiment the pressure detector is embedded in the support, and the pressing target is attached to an outer surface of the support.  (Fig 2)
Regarding claim 8, Kobayashi in view of Tham discloses each and every limitation set forth in claim 3.  Furthermore,  Kobayashi discloses  a plurality of deflection detectors is disposed at a plurality of positions in the retainer ring, and the controller performs the determination based on information on the pressing force from the plurality of deflection detector.  (Fig 7 depicting plurality of sensors 44)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, JPH11860A in view of Tham, US20160103031 and further in view of Kim, US20030032293.
Regarding claim 4,  Kobayashi in view of Tham discloses each and every limitation set forth in claim 3. However, Kobayashi in view of Tham does not disclose one end of the pressing target is not supported by the support.
Kim teaches a cantilever configuration for a sensor .(Fig 7)
Therefore it would have been obvious before the effective filling date of the claimed invention to have modified the sensor disclosed by Kobayashi in view of Tham to have further incorporated a sensor with a pressing target that is not supported by the support as taught by Kim in order to substitute one known sensor configuration for another for increased sensitivity. 
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, JPH11860A in view of Tham, US20160103031 and further in view of Dekker, US20110094314.
Regarding claim 7,  Kobayashi in view of Tham discloses each and every limitation set forth in claim 3. However, Kobayashi in view of Tham does not disclose a pressure transmitter disposed between the pressing target and the pressure detector and configured to transmit the pressing force that the pressing target has received from the substrate, to the pressure detector. 
Dekker teaches a pressure sensor having a pressure transmitter 21 sandwitched between a pressing target layer 12 and pressure detector layer 13. (Fig 4g)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the sensor disclosed by Kobayashi in view of Tham to have further incorporated a pressure transmitter disposed between the pressing target and the pressure detector as taught by Dekker in order to substitute one known sensor configuration for another for increased measurement accuracy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723